Citation Nr: 0810169	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-21 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a vestibular 
disorder.

3.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1946 to February 
1954, and from June 1962 to December 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  A hearing was held at the RO before the 
undersigned Veterans Law Judge in March 2008. 

The claim for a higher initial rating for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has hearing loss which was caused by exposure 
to acoustic trauma during service.

2.  A vestibular disorder was not present until many years 
after service, and is not related to any event during 
service.  


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  A vestibular disorder was not incurred in or aggravated 
by service.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in June 2004, July 2004, August 2004, March 2005, 
and May 2006 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The initial duty to assist letter was provided prior 
to the adjudication of the claims.  In addition, the letters 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  Notice in 
May 2006 also included information regarding the evidence to 
establish a disability rating and an effective date for the 
award of benefits if service connection is awarded.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and available post service 
treatment records have been obtained.  He has had a hearing.  
He has been afforded VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


I.  Entitlement To Service Connection For Bilateral Hearing 
Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  
This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may 
still be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran contends that he developed hearing loss as a 
result of exposure to noise while on active duty.  He asserts 
that he was exposed to noise from firing rifles, machine 
guns, artillery, explosions, and helicopters.  

The veteran's DD 214 shows that his military occupational 
specialties were rifleman and air operation officer.  His 
awards and decorations included two Combat Infantryman 
Badges, the Silver Star, the Purple Heart, and the Air Medal 
(9th award).  Therefore, his account of exposure to loud 
noises is accepted as being accurate.  

The evidence pertaining the veteran's current hearing loss 
includes the report of a hearing loss examination conducted 
by the VA in January 2005.  His average pure tone thresholds 
were 63 decibels in the right ear and 101+ in the left ear.  
The examiner concluded that the veteran's "history of 
unprotected military noise exposure did have some impact on 
his hearing as some audiograms (performed while he was in the 
service) did show a hearing loss and/or notch pattern."  
However, he further stated that the last audiogram during 
service showed normal hearing.  Therefore, the VA examiner 
concluded that the progression of hearing loss was most 
likely due to the aging process in conjunction with a viral 
infection.  

On the other hand, the report of an ear examination conducted 
by Loren J. Bartels, MD, FACS, in August 2006 tends to 
support the claim.  The report reflects that the veteran was 
found to have hearing loss in both ears.  He was noted to be 
profoundly deaf in the left ear, and had moderate 
sensorineural loss in the right ear with only 76% word 
discrimination.  The physician concluded that the right ear 
hearing loss was a combination of noise exposure and 
heredity.  The physician stated that research shows that 
people with noise induced hearing loss have more rapid 
progression of hearing loss over time.  The doctor further 
stated that the left ear had suffered a sudden hearing loss 
in July 2003, but were that left ear not to have suffered 
such a catastrophe, then he would expect that ear to be quite 
like the right ear with a similar disability rating.  

After reviewing all of the evidence of record, the Board 
finds that the veteran has given a credible history of noise 
exposure during service.  The history of noise exposure in 
service is consistent with his military occupation of being a 
rifleman and air operation officer, as well as with his award 
of the Combat Infantryman Badge, a Purple Heart, Silver Star 
and nine awards of the Air Medal.  In addition, the VA 
examination report reflects the presence of hearing loss of 
sufficient severity to meet the requirements of 38 C.F.R. 
§ 3.385.  The Board finds that the private opinion that the 
veteran's hearing loss is due in part to noise exposure in 
service supports his claim.  Resolving reasonable doubt in 
favor of the veteran, the Board finds that the evidence 
reasonably shows that the veteran has hearing loss which was 
caused by exposure to noise during service.  Accordingly, the 
Board concludes that the hearing loss was incurred in 
service.

II.  Entitlement To Service Connection For A Vestibular 
Disorder.

The veteran testified during the hearing held in March 2008 
that he was exposed to noise in service, and that this caused 
damaged to the vestibular tissue in his ears.  

The veteran's service medical records, however, are negative 
for any references to a vestibular disorder.  The report of a 
medical history given by the veteran in September 1975 for 
the purpose of his retirement shows that he denied having 
dizziness.  The report of a medical examination conducted at 
that time shows that his ears were normal.  

The earliest post service records pertaining to such a 
disorder are from many years after separation from service.  
The recent treatment records do not contain any opinion 
relating the disorder to noise exposure during service.  On 
the contrary, a record from the Brandon Regional Hospital 
dated in July 2003 reflects that the veteran reported having 
woken up the previous Tuesday with an inability to maintain 
his balance.  Following evaluation, it was felt that there 
was a possibility of Meniere's disease in the left ear, 
versus acute viral vestibulitis.  The physician did not give 
any indication that the problems could be related to noise 
exposure many years earlier in service.  Subsequent VA 
treatment records indicated that the veteran was diagnosed as 
having a herpes zoster oticus.  

In summary, the evidence shows that a vestibular disorder was 
not present until many years after service, and is not 
related to any event during service.  On the contrary, the 
medical evidence shows that the onset was recent, and was due 
to nonservice-connected disease.  Accordingly, the Board 
concludes that a vestibular disorder was not incurred in or 
aggravated by service.   




ORDER

1.  Service connection for hearing loss is granted.

2.  Service connection for a vestibular disorder is denied.


REMAND

The Board finds that additional development of evidence is 
required with respect to the claim for a higher rating for 
PTSD.  The Board notes that the law requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  The veteran was previously afforded 
a VA psychiatric examination in February 2006, however, the 
purpose of the examination was to determine whether or not 
the veteran had PTSD rather than the degree of severity.  The 
examination report concluded that no PTSD was present.  The 
Board notes, however, that the examiner noted that he did not 
have the veteran's claims file available for review.  In 
light of this, the Board concludes that the opinion that the 
veteran did not have PTSD was not a fully informed one, and 
the examination report is not adequate for rating purposes.  
Therefore, another examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examiner is 
requested to determine all current 
manifestations associated with the 
veteran's PTSD and to comment on their 
severity.  The examination should 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  The claims 
folder should be available for review in 
conjunction with the examination.  The 
examiner should also indicate the effect, 
if any, that the veteran's PTSD has on 
his employability.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period should be allowed for 
the appellant to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


